aE

Case 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 1 of 12 |

UNITED STATES DISTRICT COURT pe
SOUTHERN DISTRICT OF NEW YORK Oy gy were

 

Martin S. Gottesfeld, pro se, ORO £9 DM eg

_ } C E _ elie Pile ag
Plaintite Case No.: 18-cv-10836-PGG

Hush J. Hurwitz, et al. wo ai

 

 

 

NOTICE OF FILING

Phaintaff Martin S. Gottesfeld (herein "plaintiff"), acting pro se,
hereby notifies The Honorable Court of his simultaneous. filing of his
MOTION FOR A TEMPORARY RESTRAINING ORDER PROTECTING HIS RIGHT TO PUBLISH and
his MOTION FOR A DECLARATORY JUDGMENT PROTECTING PLAINTIFF'S RIGHT TO PUBLISH.
Both the abovereferenced motions were given to Ms. J. Wheeler of the FCI Terre
Haute CMU unit. team in her official capacity as an agent of the defendants in
the instant case for mailing to the court in an envelope bearing sufficient ~
U.S. first-class postage pre-paid properly affixed and U.S. Postal Service
tracking number 9114 9023 0722 4293 0876 98 on Monday, August 5th, 2019, and
filed thereon in accordance with the prison-mailbox rule of Houston v. Lack,
487 U.S. 266 (1988), please see Exhibit 1 hereto (Affidavit of Martin S.
Gottesfeld) and Exhibit 2 hereto (Photocopy of envelope bearing the

abovereferenced motions in the condition it was in when the plaintiff provided

it to the CMU unit team).

 

The plaintiff hereby respectfully notifies The Honorable Court that he |
would, if able to do so, move The Court to compel the defendants to provide
the abovereferenced motions and all exhibits thereto should they fail to ©. 7
arrilve in a timely manner as publication is a time-sensitive procedure and his
previous filings have taken weeks to be allowed into the mail by the '!."
defendants in violation of the Federal Bureau of Prisons (FBOP) own Program
Statement 5800.10, 'Mail Management Manual ," §306, "IN/OUT PROCESSING
REQUIREMENTS FOR SPECIAL AND LEGAL MAIL," please see Exhibit 3 hereto ‘

(Marked excerpts of FBOP Program Statement 5800.10) and docket entry (D.E?)

- Page 1 of 3 -
 

 

Case 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 2 of 12

59 at 2, showing that docket entry 59 was handed to prison authorities on

Monday, June 10th, 2019, but that it was not received by U.S. District Court
until approximately July 2nd, 2019, more than 3 weeks later. See also docket
entry (D.E.) 63 at 3, showing plaintiff provided docket entry 63 to prison
authorities on Monday, July 1st; 2019, and ibid. Git 26, showing that docket
entry 63 wasn't received by U.S. District:Court until July 16th, 2019, more
than 2 weeks later.

The plaintiff respectfully requests The Honorable Court take judicial
notice of this filing and the exhibits hereto pursuant to Fed. R. Evid, 2):
201(c)(2).

Respectfully mailed with sufficient first-class post ge affixed pre-paid
on Monday, August -5th, 2019, in a separate envelope from the abovereferenced
motions, bearing U.S. Postal Service tracking number 9114 9023 0722 4293 0879
26, and«handed to Ms. J. Wheeler of the FCI Terre Haute CMU unit team in her
official capacity as an agent of the defendants, and therefore filed

thereupon pursuant to Houston v. Lack, 487 U.S. 266 (1988), see Exhibit 14

(1>—

Martin S. Gottesfeld, pro se
Reg. No.: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 4/808

* The plaintiff apologizes for the poor quality of the type on this document.
He has notified the FCI Terre Haute Education Department of the breakdown of
the unit's typewriters and they have been working for some weeks to remedy the
issue.

- Page 2 of 3 -
 

 

Case 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 3 of 12

CERTIFICATE OF SERVICE

 

I, Martin S. Gottesfeld, hereby certify that I mailed a copy of the
foregoing document to counsel for the defendants by providing such copy in an
envelope bearing sufficient first-class postage pre-paid to Ms. J. Wheeler of
the FCI Terre Haute CMU unit team for mailing fin her official capacity as an

agent for the defendants, on Monday, August 5th, 2019.

Ws

Martin S. Gottesfeld, pro se

- Page 3 of 3 -
 

 

F t ee 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 4 of 12
' sito AW

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate. to the best of my knowledge, information,. and belief on this 5th day
of August, 2019, and I do so declare the following pursuant to 28 U.S.C. §1746
(aee LeBoeut Lamb, Greene & MacRae, L.L.P. v. Worsham, 185 F.3 =
Cir.

. My name is Martin S. Gottesfeld and I am a federal inmate in the
commnications management unit (CMU) at the Federal Correctional Institution
(FCI) in Terre Haute, Indiana.

2. My federal registration number is 12982-104.

3. I am the sole plaintiff in the case of 18-cv-10836 in U.S. District
Court for the Southern District of New York (hereatter “the case").

4. Today I handed my MOTION FOR A TEMPORARY RESTRAINING ORDER PROTECTING
PLAINTIFF'S RIGHT TO PUBLISH with one (1) exhibit thereto and my MOTION FOR A

DECLARATORY JUDGMENT PROTECTING PLAINTIFF'S RIGHT TO PUBLISH with three (3)

exhibits thereto to Ms. J. Wheeler of the FCL Terre Haute CMU unit team in her
official capacity as an agent for the defendants in the case for mailing to
U.S. District Court for The Southern District of New York, located at 500
Peabl St., New York, NY 10007, in an envelope with sufficient first-class

U.S. Hostage: af Fixed pre-paid, bearing U.S. postal service tracking number
9114 9023 0722 4293 0876 98.

5. At orzareund: the’ game time, I handed my NOTICE OF FILING with three °°
(3) exhibits thereto to Ms. J. Wheeler of the FCI Terre Haute CMU unit team in
her official capacity as an agent for the defendants in the case for mailing i:
to U.S. District Court for The Southern District of New York, located at 500
Pearl St., New York, NY 10007, in an envelope with sufficient first-class U.S.
Hostage affixed pre-paid, bearing U.S. Postal Service tracking number 9114
9023 0722 4293 0879 20.

6. Both motions mentioned in paragraph 4 above and the notice mentioned :
in paragraph 5 above were dated today, Monday, August 5th, 2019.

7. Other than file the abovereferenced simultaneous notice, there is
nothing that I can do as an inmate that I have not already attempted to do in
order to ensure the prompt delivery of my mail to the courts, including The
Honorable U.S. District Court for The Southern District of New York (please ::
see Houston v. Lack, 487 U.S. 266 (1988)).

I declare (or certify, verify, or state) under penalty of perjury that
the foregoing is true and correct. Executed on Monday, August 5th, 2019.

om

Martin S. Gottesfeld

- Pave 1 of 1 -
 

 

 

- Case 1:18-cv-10836-PGG ‘Document 71 = Filed 08/13/19 To aab,

  
 
 
   
    
  

 
 

 

 

 
 

. | Martin S. Gottesfeld
Reg. Now: 12982~104
Federal Correctional Institution
F.0. Box 33
: Terre Haute, IN 47808
UNITED STATES. "> ‘ -
POSTAL SERVICE s i
| .
USPS TRACKING # . 12982-1040
ag US Distdet Court
au Pro Se Clerk :
" ao) 506 Pearl ST “
za NEW YORK, NY 10007
Ag United States

   

$9114 9023 0722 4293 0876 98 : L

 

 

   

poe

  
 
 

Monday, August, 5th, 2019, Houston v. Lack 487 U.S. 266 (1988)

Boa o

 
  

Pea taatatte

gabWvan aqay

   
  

i

   
 

  

pening Po,
SELWYTH aTdENY 3

i ft Pon a P

: Q \

5 FOREVER Usa

.

 
    

 
    

BLwysA F1awag
4 FOREVER USA

    

   

 

Poin,
“MLSV49N dadag

+ FOMRYER

 

oo

 

 
 

 

Case 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 6 of 12

E xh 3

 

U.S. Department of Justice

Federal Bureau of Prisons

 

 

 

 

Program
Statement

OPI: CPD

 

 

 

NUMBER: 5800.10
DATE: November 3, 1995

SUBJECT: Mail Management Manual

 

pro}
1
© 2019 Matthew Bender & Company, Inc,, a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
  

 

 

Case 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 7 of 12

306. IN/OUT PROCESSING REQUIREMENTS FOR SPECIAL AND LEGAL MAIL

 

 
   

Inmate corresponden shall ordinarily be processed and delivered
within 24 hours. Special and Tegal mail is afforded priority
and every reasonable effort shall be made to assure delivery of
special mail within 24 hours. Delivery time is essential in the_
filing of |court documents|\or other legal papers, therefore, mail
room staff, as well as staff making the actual delivery to the

   

 

inmate (usually unit staff), must adhere to delivery time frames
for special mail.

 

Staff shall open inmate special mail in the inmate's presence.
Staff are to check for contraband and funds at this time. A
receipt shall be issued for funds and delivered to mail room
staff or the night depository, as appropriate, usually by unit
staff.

Mail room staff shall maintain a log detailing receipt and
delivery of special mail. Additionally, special/legal mail
shail be time-stamped, or a handwritten note shall be made on the
envelope, to show date and time received in the mail room.
Although inmates may be asked to sign for this mail, they are not
required to do so.

Correspondence that meets the conditions of outgoing special mail
that is subsequently returned by the USPS, shall be processed to
the inmate (open only in presence, etc.) as incoming special

mail. Unit staff should consider logging this mail in their
unit log book,

Inmate Systems Managers shall pericdically review the special/
legal mail delivery process to ensure that policy requirements
are met. ISM's shall specifically consult with unit staff and
review requisite record keeping to ensure that delivery time
frames are being met.

When an inmate is not at the institution, the special mail
remains sealed and is forwarded to the inmate regardless of the

30-day forwarding period of general mail. Staff shall use all
means practicable to locate inmates for the purposes of
forwarding special maii (e.g., SENTRY, card files, telephone
calls}, if the inmate has been transferred, the mail will be
forwarded to the inmate at the final transfer destination.

pro|
. 1
© 2019 Matthew Bender & Company, Inc, a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
 

Case 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 8 of 12

If the inmate is out on writ, staff shall use all means
practicable to forward special mail. When forwarding special
mail, mail room staff shall note forwarding details in the log.
Tf an address is not available at the end of 30 days, each piece

of mail shall be returned to the sender with an explicit letter

of explanation from the Inmate Systems Manager of the attempts to
forward the mail along with an offer of additional assistance.

If the inmate has been released to the community, forward the
mail to the forwarding address provided by the inmate. If a
forwarding address is not available, forward the mail to the U.S.
Probation Office in the release district, provided the inmate is,

or was, under supervision.

If the inmate was released by expiration of sentence and a
forwarding address is not available, return the correspondence to
the sender with a notation of the date and type of release and a
statement that no forwarding address is available.

2
© 2019 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

pro

 
 

Case 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 9 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Martin S. Gottesteld, pro se,

PL |
; aaaee Civil No.: 18-cv-10836-Pcc¢

Hugh J. Hurwitz, et al.

 

 

 

NOTICE OF FILING

Plaintiff Martin S. Gottesfeld (herein "Plaintiff"), acting pro se,
hereby notifies The Honorable Court of his filing of his MOTION FOR AN
EXTENSION OF TIME TO FILE, given to Ms. J. Wheeler of the FCI Terre Haute CMU
unit team in her official capacity as an agent for the defendants in the
instant case for mailing to the Court in an envelope bearing sufficient pre-
paid first-class U.S. postage properly affixed and U.S. Postal Service
tracking number 9114 9023 0722 4293 0876 98 on Monday, August 5th,. 2019, and
filed thereupon in accordance with the prison-mailbox rule of Houston v. Lack,
487 U. 5. 266_(1988), please see Exhibit 1 and Exhibit 2 to the plaintiff's
accompanying NOTICE OF FILING from this same date, August Sth) 2019, of his
MOTION FOR A TEMPORARY RESTRAINING ORDER PROTECTING PLAINTIFF" i) RIGHT TO
PUBLISH and his MOTTON FOR_A DECLARATORY JUDGMENT PROTECTING PLAINTIFF'S RIGHT

TO PUBLISH. Please also see Exhibit:1 hereto, Affidavit of Martin S.
Gottesfeld.

~ Page 1 of 2 -

TEED EEE EEE
 

Ott OQ, EE EEE ee

Case 1:18-cv-10836-PGG Document 71 Filed 08/13/19 Page 10 of 12

Respectfully mailed with sufficient first-class U.S. postage affixed pre-
paid on Monday, August 5th, 2019, in a separate envelope from the
aforementioned motions, bearing U.S. Postal Service tracking number 9114 9023
0722 4293 0879 26 and handed to Ms. J. Wheeler of the FCI Terre: Haute CMU unit
team in her official capacity as an agent of the defendants, and therefore -
filed thereupon pursuant to Houston v. Lack, 487 U.S. 266 (1988), see Exhibit

1 hereto,

CL-4-

Martin-S. Gottesteld, pro se

Reg. No.: 12982-104

Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE

I, Martin S. Gottesfeld, hereby certify that I mailed a copy of the
foregoing document to counsel for the defendants by providing such copy in an
envelope bearing sufficient pre-paid first-class U.S. postage affixed to Ms. .

J. Wheeler of the FCI Terre Haute CMU unit team for mailing in her official

Capacity as an agent for the defendants on Monday, August 5th, 2019.

ks

Martin S. Gottesfeld, pro se
|
|

- Page 2 of 2 -
 

Galt e 1:48-cv-10836-PGG Document 71 Filed 08/13/19 Page 11 of 12
: | \

Affidavit of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, do hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 5th day
of August, 2019, and I do so declare the following pursuant to 28 U.S.ChI §1746
(see LeBoeuf, Lamb, Greene & MacRae, L.L.P. v. Worsham, 185 F.3d 61, 65-66 (2d

Gir. 1999)):

1. My name is Martin S. Gottesfeld. and I am a federal inmate in the
commmications management unit (CMU) at the Federal Correctional Institution
(FCI) in Terre Haute, Indiana.

2. My federal registration number is 12982-104.

3. I am the sole plaintiff in the case of 18-cv-10836 in U.S. District
Court for The Southern District of New York (hereafter “the case").

4. Today I handed my second NOTICE OF .FILING with one (1) exhibit thereto
tegarding my MOTION FOR EXTENSION OF TIME TO FILE dated today to Ms. J. .
Wheeler of the FCI Terre Haute CMU unit team for mailing to U.S. District ©.
Court for The Southern District of New York, 500 Pearl St., New York, NY
10007, in an envelope bearing sufficient pre-paid first-class U.S. postage
properly affixed and U.S. Postal Service tracking number 9114 9023 0722 4293
0879 26.

>. Ms. J. Wheeler was acting in her official capacity as an agent of the
defendants in the case and.as an employee of the FCI Terre Haute CMU unit team
at the time I handed her the abovereferenced mail.

I declare (or certify, verify, or state) under penalty of perjury that
the foregoing is true and correct. Executed on Monday, August 5th, 2019.

Martin's. Gottesfeld

- Page lof 1 -

 
 

   
  

Martin S. Gottesfeld

Reg. No.: 12982-104

Federal Correctional Institution
P.O. Box 33

Terre Haute, IN 47808

     

FURCY ER Ua
FOREVER Usa

Bld Vari Ald with

BLiuvatl wTlw nd

 

 

 

   

 

EB UNITED STATES ' 1
POSTAL SERVICE 1! 2 :
, es | . :
N F 1
ia USPS TRACKING # I.” m =f i
Oo Zo/ 9 12982-1040" a mE 7
iN eel U $ District Court | 3
bw a8) | ; Pro Se Clerk a re 1
| o> go 500 Pearl ST ’ a ns
UM Be eo NEW YORK, NY 10007 ne fo: eo =F

United States me : - _ “| =

3114 9023 0722 4293 0879 26 ‘i

Case 1:18-cv-10836-PGG Document 71. Filed-08/13/

Monday’ August 5th, 2019, Houston Ve, Lack, 487 U.S. 266 (1988). o / - o . v3 7

 

MAIL FROM FEDERAL
CORRECTIONAL INSTITUTION
if}

 
